                                NOTICE OF OBJECTION TO CONFIRMATION

        WELLS FARGO BANK, N.A. has filed papers with the Court to object to the Confirmation of the
Chapter 13 Plan.

        Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

        If you do not want the Court to object to the Confirmation of the Chapter 13 Plan, or if you want the
Court to consider your views on the Objection, then on or before March 27, 2019, you or your attorney must:

                          File with the Court an answer, explaining your position at:
                                                         Clerk
                                                U.S. Bankruptcy Court
                                              50 Walnut Street, 3rd Floor
                                                   Newark, NJ 07102

If you mail your response to the Court for filing, you must mail it early enough so that the Court will receive it on
or before the date stated above.

                                           You must also mail a copy to:

PHELAN HALLINAN DIAMOND & JONES,                      MARIE-ANN GREENBERG
PC                                                    CHAPTER 13 STANDING TRUSTEE
1617 JFK BOULEVARD, SUITE 1400                        30 TWO BRIDGES RD, SUITE 330
PHILADELPHIA, PA 19103                                FAIRFIELD, NJ 07004

                                                      U.S. TRUSTEE
                                                      US DEPT OF JUSTICE
                                                      OFFICE OF THE US TRUSTEE
                                                      ONE NEWARK CNETER STE 2100
                                                      NEWARK, NJ 07102

                          Attend the hearing scheduled to be held on April 4, 2019 in the NEWARK Bankruptcy
                          Court, at the following address:
                                                             U.S. Bankruptcy Court
                                                           50 Walnut Street, 3rd Floor
                                                                Newark, NJ 07102

        If you or your attorney do not make these steps, the Court may decide that you do not oppose the relief
sought in the Objection and may enter an Order granting that relief.

Date: March 7, 2019
                                                    /s/ Sherri J. Smith
                                                    Sherri J. Smith, Esq.
                                                    Phelan Hallinan Diamond & Jones, PC
                                                    1617 JFK Boulevard, Suite 1400
                                                    Philadelphia, PA 19103
                                                    Tel: 856-813-5500 Ext. 47923
                                                    Fax: 856-813-5501
                                                    Email: Sherri.Smith@phelanhallinan.com
File No. 822339
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
WELLS FARGO BANK, N.A.

In Re:                                                    UNITED STATES BANKRUPTCY COURT
          LUIS R. SOLANO                                  FOR THE DISTRICT OF NEW JERSEY
                                                          NEWARK VICINAGE

                                                          Chapter 13
Debtors
                                                          Case No. 19-11906 - VFP

                                                         Hearing Date: April 4, 2019

          The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor, WELLS FARGO
BANK, N.A., the holder of a Mortgage on debtor’s residence located at 667 SUMMIT ROAD, UNION, NJ 07083-
7760 hereby objects to the Confirmation of the debtors proposed Chapter 13 Plan on the following grounds:
          1.        Movant is WELLS FARGO BANK, N.A..
          2.        Debtor, LUIS R. SOLANO, is the owner of the property located at 667 SUMMIT ROAD, UNION, NJ
          07083.
          3.         Movant is in the process of drafting and filing a Proof of Claim. The approximate arrears are
          $81,445.30.
          4.         Debtor’s Plan currently provides for payment to Movant in the amount of $62,083.82. A copy of the
          Debtor’s Plan is attached hereto as Exhibit "A" and made a part hereof.
          5.         Debtor’s Plan fails to cure the delinquency pursuant to 11 U.S.C. §1322(b)(5). Movant objects to
          Debtor’s Plan as it is underfunded. Debtor’s Plan should be amended to fully fund the arrears owed to
          Movant. Confirmation of Debtor’s proposed Plan should be denied.
          6.         Debtor’s Plan provides for the Debtors' pursuit of a loan modification. Debtor’s Plan is speculative in
          nature in that the Plan contemplates curing the arrears through a loan modification that has neither been
          offered nor approved.


          WHEREFORE, WELLS FARGO BANK, N.A. respectfully requests that the Confirmation of Debtors Plan be
          denied.
                                                         /s/ Sherri J. Smith
                                                         Sherri J. Smith, Esq.
                                                         Phelan Hallinan Diamond & Jones, PC
                                                         1617 JFK Boulevard, Suite 1400
                                                         Philadelphia, PA 19103
                                                         Tel: 856-813-5500 Ext. 47923
                                                         Fax: 856-813-5501
                                                         Email: Sherri.Smith@phelanhallinan.com
Dated: March 7, 2019
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 822339
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for WELLS FARGO BANK, N.A.
 In Re:                                                      Case No: 19-11906 - VFP

 Maribel L. Solano                                           Hearing Date: ______________
 Luis R. Solano
                                                             Judge: Vincent F. Papalia

                                                             Chapter: 13

                           CERTIFICATION OF SERVICE

    1.     I, Joseph J. Parisi:

              represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents WELLS FARGO BANK, N.A. in the above captioned matter.

             am the _________________ in the above case and am representing
           myself.

    2.     On March 8, 2019 I sent a copy of the following pleadings and/or documents
           to the parties listed below:

           Objection to Plan

    3.     I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: March 8, 2019                            /s/ Joseph J. Parisi
                                                    Joseph J. Parisi


  Name and Address of Party Served         Relationship of                   Mode of Service
                                                   Party to the Case
                                                                                Hand-delivered

                                                                                Regular mail

Maribel L. Solano                                                               Certified mail/RR
667 Summit Road, Union, NJ 07083-
                                          Debtor
7760                                                                            E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail

Luis R. Solano                                                                  Certified mail/RR
667 Summit Road, Union, NJ 07083-
                                          Debtor
7760                                                                            E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail

Russell L. Low, Esquire                                                         Certified mail/RR
505 Main Street                           Debtor’s
Suite 304                                 Attorney                              E-mail
Hackensack, NJ 07601
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail

Marie-ann Greenberg, Trustee                                                    Certified mail/RR
30 Two Bridges Road
                                          Trustee
Suite 330                                                                       E-mail
Fairfield, NJ 07004
                                                                                Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                              (as authorized by the court *)
       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.




                                                         2
Exhibit “A”
            Case 19-11906-VFP                         Doc 9           Filed 02/13/19 Entered 02/13/19 00:57:21        Desc Main
                                                                      Document      Page 1 of 6

 STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
 0 Valuation of Security    0 Assumption of Executory Contract or Unexpired Lease        0 Lien Avoidance

                                                                                                               Last revised: September 1, 2018


                                                      UNITED STATES BANKRUPTCY COURT
                                                             District of New Jersey
 In Re:            Luis R Solano                                                           Case No.:              19-11906
                                                                                           Judge:
                                                                Debtor(s)


                                                             CHAPTER 13 PLAN AND MOTIONS


     Original                                                        Modified/Notice Required          Date:           February 13,
                                                                                                                       2019
     Motions Included                                                Modified/No Notice Required

                                                   THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                    CHAPTER 13 OF THE BANKRUPTCY CODE.

                                                             YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
motions may be granted without further notice or hearing, unless written objection is filed before the deadline
stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
notice. See Bankruptcy Rule 3015. If this plan includes motions to avoid or modify a lien, the lien avoidance or
modification may take place solely within the chapter 13 confirmation process. The plan confirmation order
alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid
or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who
wishes to contest said treatment must file a timely objection and appear at the confirmation hearing to
prosecute same.

 The following matters may be of particular importance. Debtors must check one box on each line to
 state whether the plan includes each of the following items. If an item is checked as “Does Not” or if
 both boxes are checked, the provision will be ineffective if set out later in the plan.


THIS PLAN:

   DOES DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
 ALSO BE SET FORTH IN PART 10.

   DOES DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
 COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
 SECURED CREDITOR. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

                                                                                    1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 19-11906-VFP                         Doc 9          Filed 02/13/19 Entered 02/13/19 00:57:21     Desc Main
                                                                     Document      Page 2 of 6

   DOES DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY
 SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

 Initial Debtor(s)' Attorney RLL                                     Initial Debtor:       LRS    Initial Co-Debtor

 Part 1: Payment and Length of Plan

             a. The debtor shall pay 1,223.79 Monthly to the Chapter 13 Trustee, starting
 on        February 1, 2019       for approximately 60 months.


             b. The debtor shall make plan payments to the Trustee from the following sources:
                           Future Earnings
                           Other sources of funding (describe source, amount and date when funds are available):


             c. Use of real property to satisfy plan obligations:
                            Sale of real property
                            Description:
                            Proposed date for completion:

                                      Refinance of real property:
                                      Description:
                                      Proposed date for completion:

                                      Loan modification with respect to mortgage encumbering property:
                                      Description:All arrears will be part of the loan modification process for
                                      property location: 667 Summit Road, Union, New Jersey 07083
                                      Proposed date for completion:     July, 2019


             d.                       The regular monthly mortgage payment will continue pending the sale, refinance or
                                      loan modification.
             e.                       Other information that may be important relating to the payment and length of plan:




 Part 2: Adequate Protection                                                           X   NONE
        a. Adequate protection payments will be made in the amount of $                                 to be paid to the Chapter
 13 Trustee and disbursed pre-confirmation to        (creditor).

        b. Adequate protection payments will be made in the amount of $                                 to be paid directly by the
 debtor(s) outside the Plan, pre-confirmation to:      (creditor).

 Part 3: Priority Claims (Including Administrative Expenses)

       a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                               Type of Priority                              Amount to be Paid
 Russell L. Low 4745                                                    Attorney Fees                                       4,000.00


       b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
          Check one:
            None
                                                                                   2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 19-11906-VFP                         Doc 9          Filed 02/13/19 Entered 02/13/19 00:57:21               Desc Main
                                                                     Document      Page 3 of 6
          The allowed priority claims listed below are based on a domestic support obligation that has been
        assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim
        pursuant to 11 U.S.C.1322(a)(4):
 Creditor                   Type of Priority             Claim Amount                Amount to be Paid

 Part 4: Secured Claims
 Part 4: Secured Claims

 a. Curing Default and Maintaining Payments on Principal Residence:                                          NONE

          The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly
 obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
 bankruptcy filing as follows:
                                                                                                   Interest Amount to be Paid   Regular Monthly
                                                                                                   Rate on     to Creditor (In Payment (Outside
 Creditor               Collateral or Type of Debt                                   Arrearage   Arrearage              Plan)             Plan)
 WELLS FARGO HM MORTGAG 667 Summit Road Union,                                     62,083.82         0.00        62,083.82          2,344.92
                        NJ 07083 Union County
 Part 4: Secured Claims

 b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears:
             NONE

 The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
 and the debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy
 filing as follows:
                                                                                                   Interest Amount to be Paid   Regular Monthly
                                                                                                   Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt               Arrearage   Arrearage              Plan)             Plan)
 Part 4: Secured Claims

 c. Secured claims excluded from 11 U.S.C. 506:                               NONE

 The following claims were either incurred within 910 days before the petition date and are secured by a
 purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred
 within one year of the petition date and secured by a purchase money security interest in any other thing of
 value:
                                                                                                                 Total to be Paid through the Plan
                                                                                                 Amount of           Including Interest Calculation
 Name of Creditor                           Collateral                             Interest Rate    Claim




  d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments                                           NONE

         1.) The debtor values collateral as indicated below. If the claim may be modified under Section
 1322(b)(2), the secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in
 Collateral,” plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated
 as an unsecured claim. If a secured claim is identified as having “NO VALUE” it shall be treated as an
 unsecured claim.

                                       NOTE: A modification under this section ALSO REQUIRES
                                     the appropriate motion to be filed under Section 7 of the Plan.




                                                                               3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-11906-VFP                         Doc 9           Filed 02/13/19 Entered 02/13/19 00:57:21                          Desc Main
                                                                      Document      Page 4 of 6
                                                                                                                        Value of
                                                                                               Total                    Creditor         Annual Total
                                                                       Scheduled          Collateral      Superior     Interest in      Interest Amount to
 Creditor                        Collateral                                 Debt              Value         Liens      Collateral          Rate Be Paid

 -NONE-

        2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
 allowed secured claim shall discharge the corresponding lien.


 e. Surrender NONE
         Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
 that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
 collateral:
 Creditor                                                Collateral to be Surrendered                     Value of Surrendered          Remaining Unsecured
                                                                                                                     Collateral                        Debt




 f. Secured Claims Unaffected by the Plan                                     NONE

                   The following secured claims are unaffected by the Plan:
 Creditor

 g. Secured Claims to be Paid in Full Through the Plan                                          NONE
 Creditor                                                      Collateral                                          Total Amount to be Paid through the Plan


 Part 5: Unsecured Claims                                   NONE

             a. Not separately classified allowed non-priority unsecured claims shall be paid:
                          Not less than $         to be distributed pro rata

                                       Not less than                     percent

                                       Pro Rata distribution from any remaining funds

             b. Separately classified unsecured claims shall be treated as follows:
 Creditor                                                Basis for Separate Classification             Treatment                           Amount to be Paid


 Part 6: Executory Contracts and Unexpired Leases                                              X   NONE

        (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of
 non-residential real property leases in this Plan.)

        All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
 except the following, which are assumed:

 Creditor                    Arrears to be Cured in                  Nature of Contract or Lease       Treatment by Debtor           Post-Petition Payment
                             Plan


 Part 7: Motions                   X    NONE

 NOTE: All plans containing motions must be served on all potentially affected creditors, together with
                                                                                      4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 19-11906-VFP                         Doc 9            Filed 02/13/19 Entered 02/13/19 00:57:21                     Desc Main
                                                                       Document      Page 5 of 6
 local form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J.
 LBR 3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be
 filed with the Clerk of Court when the plan and transmittal notice are served.


             a. Motion to Avoid Liens under 11 U.S.C. Section 522(f). NONE
             The Debtor moves to avoid the following liens that impair exemptions:

                                                                                                                              Sum of All
                                                                                                              Amount of      Other Liens
                          Nature of                                                           Value of          Claimed      Against the Amount of Lien
 Creditor                 Collateral              Type of Lien           Amount of Lien      Collateral       Exemption         Property to be Avoided

             b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured.
 NONE

        The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
 consistent with Part 4 above:


                                                                                                                      Value of
                                                                                                                      Creditor's        Total Amount of
                                                                     Scheduled    Total Collateral                    Interest in             Lien to be
 Creditor                    Collateral                              Debt         Value            Superior Liens     Collateral           Reclassified


         c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and
 Partially Unsecured.     NONE

         The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
 to void liens on collateral consistent with Part 4 above:

                                                                                                                                          Amount to be
                                                                              Total Collateral            Amount to be Deemed            Reclassified as
 Creditor                    Collateral                        Scheduled Debt Value                                    Secured               Unsecured

 Part 8: Other Plan Provisions
        a. Vesting of Property of the Estate
               Upon Confirmation
               Upon Discharge

       b. Payment Notices
       Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
 coupons to the Debtor notwithstanding the automatic stay.


             c. Order of Distribution

             The Standing Trustee shall pay allowed claims in the following order:
                    1)   Ch. 13 Standing Trustee Commissions
                    2)   Other Administrative Claims
                    3)   Secured Claims
                    4)   Lease Arrearages
                    5)   Priority Claims
                    6)   General Unsecured Claims



                                                                                     5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-11906-VFP                         Doc 9          Filed 02/13/19 Entered 02/13/19 00:57:21   Desc Main
                                                                     Document      Page 6 of 6
             d. Post-Petition Claims

        The Standing Trustee is, is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
 Section 1305(a) in the amount filed by the post-petition claimant.


 Part 9: Modification                      X   NONE
        If this Plan modifies a Plan previously filed in this case, complete the information below.
        Date of Plan being modified:               .
 Explain below why the plan is being modified:                Explain below how the plan is being modified:


 Are Schedules I and J being filed simultaneously with this Modified Plan?                                Yes       No

 Part 10 : Non-Standard Provision(s): Signatures Required
        Non-Standard Provisions Requiring Separate Signatures:
           NONE
           Explain here:
            Any non-standard provisions placed elsewhere in this plan are ineffective.

 Signatures

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, other than any non-standard provisions included in Part 10.

I certify under penalty of perjury that the above is true.

 Date: February 13, 2019                                                     /s/ Luis R Solano
                                                                             Luis R Solano
                                                                             Debtor
 Date:
                                                                             Joint Debtor


 Date        February 13, 2019                                               /s/ Russell L. Low
                                                                             Russell L. Low 4745
                                                                             Attorney for the Debtor(s)




                                                                               6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
